MOORE, J.,
concurs in part and dissents in part.
11While I fully concur in the majority’s analysis of the sufficiency of the evidence *914claim, I must respectfully dissent from its treatment of the excessive sentence issue.
Officers attempting to execute an arrest warrant for the defendant’s brother obtained consent from the defendant to search the house and her purse. The defendant’s purse contained two pills which required a prescription to possess. While the defendant contended she had a valid prescription for the pills, she was unable to produce it at her trial. A jury convicted the defendant of illegal possession, and the district court imposed the maximum sentence of five years at hard labor. La. R.S. 40:969(0(2).
“Maximum sentences ‘are reserved for ... the most serious violations of the charged offense and for the worst kind of offender.’ ” State v. Cozzetto, 07-2031 (La.2/15/08), 974 So.2d 665, quoting State v. Quebedeaux, 424 So.2d 1009, 1014 (La.1982). Possession of two contraband pills hardly constitutes the most serious violation of the charged offense, nor is this defendant, who evidently has longstanding substance abuse issues, “the worst kind of offender.”
I would vacate this sentence and remand to the district court for resentencing.